TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00001-CR


Esther McCord, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 617,100, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due September 18, 2003.  Appellant's retained attorney, Mr.
Michael E. Stork, did not respond to this Court's notice that the brief is overdue.
The trial court is ordered to conduct a hearing to determine whether appellant desires
to prosecute this appeal, whether appellant is indigent, and, if she is not indigent, whether retained
counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If appellant desires to prosecute this appeal but is indigent, the court
shall appoint substitute counsel who will effectively represent appellant on appeal.  A record from
this hearing, including copies of all findings and orders and a transcription of the court reporter's
notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than
December 31, 2003.  Id. rule 38.8(b)(3).

It is ordered December 1, 2003.

Before Justices Kidd, B. A. Smith and Puryear
Do Not Publish